Title: From John Adams to John Jay, 24 November 1800
From: Adams, John
To: Jay, John



Dear Sir
Washington November 24. 1800

I received, last week your friendly private Letter of the tenth—The assurance of the continuance of your friendship was unnecessary for me, because I have never had a doubt of it—But others invent and report as they please. They have preserved hitherto, however more delicacy to wards the friendship between you and me than any other.
The last Mission to France, and the consequent dismission of the twelve Regiments, although an essential branch of my System of Policy, has been to those who have been intriguing and labouring for an Army of fifty thousand Men, an impardonable fault. If, by their folly they have thrown themselves on their backs and Jacobins should walk over their bellies, as military Gentlemen express promotions over their heads, who should they blame but themselves?
Among the very few Truths in a late Pamphlet there is one that I shall ever acknowledge with pleasure, viz. that the principal Merit of the negotiation for Peace was Mr Jays. I wish you would permit our Historical Society to print the Papers you drew up on that occasion.
I often Say that when my Confidence in Mr Jay shall cease, I must give up the Cause of Confidence and renounce it with all Men.
With great Truth and regard I am / now and ever Shall be, your friend / and humble Servant.

John Adams